Citation Nr: 1026816	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for a left knee condition and headaches; confirmed and 
continued a previously denied claim of service connection for 
heart disease because new and material evidence had not been 
submitted to reopen the claim; and denied an increased disability 
rating for the service-connected defective vision left eye due to 
fragment wound by confirming and continuing the 30 percent 
disability currently assigned.  

In the Veteran's Notice of Disagreement (NOD), received at the RO 
in September 2007, he specifically disagreed with the denial of 
service connection for headaches, service connection for a left 
knee condition, and the continued denial of service connection 
for heart disease on the basis that no new and material evidence 
had been received to reopen the previously denied claim.  In 
turn, the RO issued a Statement of the Case (SOC) in May 2008 
addressing these three issues.  

A duplicate NOD, accepted as a substantive appeal to Board, was 
timely received in May 2008; however, in a VA Form 9, received at 
the RO in March 2009, the Veteran specifically indicated his 
intent to only appeal the knee issue.  To be sure, the RO sent 
the Veteran a clarification letter in May 2009 requesting him to 
specifically identify which issues he intended to appeal.  In a 
May 2009 response, the Veteran specifically indicated his desire 
to only appeal the issue of service connection for a left knee 
disability.  

In light of the foregoing, the issues of service connection for 
headaches, and the issue of whether new and material evidence has 
been received to reopen a previously denied claim of service 
connection for heart disease are not in appellate status or 
before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this appeal.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

In this appeal, the Veteran asserts that his left knee disorder, 
which preexisted his entry into service in June 1968, was 
aggravated during his period of active duty.  A preexisting 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In the present case, when the August 2007 rating decision and the 
May 2008 statement of the case were issued, the claims file only 
contained some of the Veteran's service treatment records (those 
dated from May 1969 to November 1971) and the Veteran had not 
been provided a VA examination for his left knee claim.

In June 2009, more than a month before the Veteran's appeal was 
certified to the Board, the Veteran and his representative sent 
copies of numerous documents to the RO to be considered as 
evidence in this appeal.  This additional evidence, which 
included copies of some service treatment records from 1968 and 
1969 and private medical records dated from 1996 to 2003, 
included records not previously associated with the claims file.  
The evidence was submitted without signed waivers of initial RO 
consideration of the new evidence.  See 38 C.F.R. § 20.1304 
(2009).  Therefore, these documents must be returned to the RO 
for preparation of a supplemental statement of the case (SSOC) 
before the appeal can proceed before the Board.

This new evidence includes two pages from the Veteran's service 
treatment records that were not previously contained within the 
claims file.  They include a July 1968 entry, which refers to 
treatment for the Veteran's complaint of a painful knee, and a 
May 1969 entry, which notes that one of his knees was allegedly 
knocked out of joint.  Neither of these records was discussed in 
the rating decision or statement of the case.

The Veteran also has submitted a copy of the May 1968 report of 
medical history which shows a medical professional's notation 
that the Veteran had the left medial meniscus removed in 1963 
before service.  The original report of medical history and the 
original May 1968 enlistment examination are both now associated 
with the claims file, but there is no record of when they were 
submitted.  Neither was considered when the RO issued its rating 
decision and statement of the case.  

The fact that the Veteran has submitted copies of service 
treatment records not previously associated with the claims file 
suggests there may be additional service treatment records from 
his period of active service.  The rating decision and the 
statement of the case indicated that the Veteran served on active 
duty from May 1969 to November 1971 rather than the correct dates 
of June 1968 to November 1971.  In a letter to his representative 
attached to his November 2006 claim, the Veteran disclosed that 
he had a copy of his service medical file.  In his Notice of 
Disagreement received in September 2007, the Veteran asserted 
that he was seen during basic training for knee dislocation and 
pain.  In subsequent written submissions, the Veteran and his 
representative notified VA that he entered active duty in June 
1968 and not May 1969.  

Before adjudicating whether the Veteran's preexisting left knee 
disorder was aggravated during his period of military service, an 
attempt should be made to ensure that VA has a complete copy of 
the Veteran's service treatment records for his period of active 
duty from June 1968 to November 1971.  Therefore, on remand, the 
RO/AMC shall take all necessary action to locate and associate 
with the claims file a complete copy of the Veteran's service 
treatment records, to include contacting the National Personnel 
Records Center (NPRC), the service department, or the Veteran and 
his representative, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that it has a 
complete copy of the Veteran's service 
treatment records for his period of active 
duty from June 1968 to November 1971.  
Unsuccessful efforts to obtain all the 
records, from the National Personnel Records 
Center or from the relevant service 
department, must be documented in the claims 
file.

2.  The RO/AMC shall contact the Veteran and 
his representative to obtain copies of the 
Veteran's service treatment records, if they 
cannot be obtained otherwise.  In addition, 
the Veteran and his representative shall be 
requested to provide the names, addresses and 
approximate dates of treatment for all health 
care providers, VA and non-VA, that have 
treated the Veteran for his left knee 
disorder.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  After the above-noted records have been 
obtained, the RO/AMC shall review the 
Veteran's claims file and undertake any 
additional development of the remanded claim 
that is indicated.  If warranted by the 
evidence, a VA examination should be 
scheduled to obtain a medical opinion as to 
whether the Veteran's left knee disorder 
clearly and unmistakably increased in 
disability during service (was aggravated or 
permanently worsened) or whether any increase 
in disability was due to the natural 
progression of the disease during the 
Veteran's period of service from 1968 to 
1971.

4.  After completion of the development 
requested above, and any additional 
development deemed necessary, the issue of 
entitlement to service connection for a left 
knee disorder shall be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file, including additional 
evidence submitted by the Veteran in June 
2009.  If the determination is adverse to the 
Veteran, he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


